Citation Nr: 1532753	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  11-06 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In September 2012, a Travel Board hearing was held before a Veterans Law Judge and a transcript of that hearing is of record.  The Veterans Law Judge who held the hearing is no longer employed by the Board.  The Veteran was notified that he was entitled to another hearing before another Veterans Law Judge in a letter dated in April 2015.  In a May 2015 response, the Veteran indicated that he did not want another hearing.  

The issue of entitlement to service connection for bilateral hearing loss was previously before the Board in February 2013 wherein the Board denied the benefits sought on appeal.  The Veteran appealed the Board's February 2013 to the U.S. Court of Appeals for Veterans Claims (Court).  In July 2014, the Court issued a memorandum opinion that vacated the Board's decision in regard to the issue of entitlement to service connection for bilateral hearing loss and remanded the case for readjudication in compliance with directives specified.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Board finds that the claim must be remanded for a new VA opinion.  The Veteran was afforded a VA examination in June 2010 and a clarifying addendum opinion in April 2012.  In the June 2010 opinion, the VA examiner found that the Veteran's bilateral hearing loss is less likely as not caused by or a result of the Veteran's military noise exposure.  The examiner found that the Veteran's tinnitus is at least as likely as not caused by or a result of veteran's military noise exposure.  After the opinion on tinnitus, the examiner provided the following rationale:

Given his history of military noise exposure through his MOS, it is not unreasonable to believe early damage to the hearing system began during this time.  Thus medical opinion is based on veteran's current nature and configuration of hearing loss and conceded noise exposure through MOS.  However, his history of occupational noise exposure cannot be ruled out as other possible causes of or contributing factors to his current hearing loss.  Veteran denied recreational noise exposure.

In a March 2012 email, the RO requested a clarifying opinion.  In an April 2012 addendum opinion, the examiner stated that:

Review of this Veteran's service treatment records documented no significant shift in auditory thresholds when the hearing tests from enlistment to separation were compared for both ears.  Therefore, this Veteran's hearing loss is less likely as not (less than 50/50 probability) caused by or a result of veteran's military noise exposure.  However, his history of occupational noise exposure working in construction and iron working for 30 years using hearing protection cannot be ruled out as other possible causes of or contributing factors to his reported hearing loss.

The addendum opinion did not specifically address the inconsistency in the VA examiner's statement that "Given his history of military noise exposure through his MOS, it is not unreasonable to believe early damage to the hearing system began during this time" with his opinion that the Veteran's hearing loss was less likely as not related to exposure to noise in service.  Therefore, the Board finds that the claim should be remanded for a clarifying opinion.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the VA examiner who provided the June 2010 opinion and April 2012 addendum opinion, or if unavailable, a VA examiner of appropriate expertise to provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's bilateral hearing loss is etiologically related to exposure to loud noise in service.

The examiner should specifically address the June 2010 rationale noting that "Given his history of military noise exposure through his MOS, it is not unreasonable to believe early damage to the hearing system began during this time."

If the examiner determines that a VA examination is necessary, such should be accomplished.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

2.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for bilateral hearing loss.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






